Filed Pursuant to Rule424(b)(3) Registration No.333-153880 PROSPECTUS SUPPLEMENT To Prospectus Dated February 9, 2009 Delta Oil & Gas, Inc. OFFER TO PURCHASE all of the outstanding common shares of The Stallion Group on the basis of 0.333333of a share of Delta Oil & Gas, Inc. and cash in the amount of $0.0008 for each Stallion Group common share Delta Oil & Gas, Inc. (“Delta,” “we,” “us,” or “our company”), has prepared this Prospectus Supplement to update certain information contained in its Prospectus dated February 9, 2009 (the "Prospectus”). Set forth below is a summary of the modification to our tender offer, commenced on February 9, 2009, pursuant to which we extended the expiration date of the tender offer and modified the minimum tender condition.This Supplement should be read in conjunction with the Prospectus. All capitalized terms used but not defined in this Supplement shall have the meanings given them in the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of the prospectus or any prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is March 16, 2009. The Prospectus is hereby amended and supplemented to add the following: On March 16, 2009, Delta issued a press release announcing that it had extended the expiration date of the Offer until 5:00 p.m., Eastern time on Wednesday March 25, 2009. The Offer previously was scheduled to expire at 5:00 p.m., Eastern time, on Tuesday, March 17, 2009.Approximately 5,991,239 shares of Stallion Common Stock had been tendered and not withdrawn as of the close of business on March 13, 2009.Shares of Stallion Common Stock tendered in the offer may be withdrawn by or on behalf of the depositing shareholder at any time during the period that the tender offer remains open by following the applicable procedures set forth in the Prospectus. On March 16, 2009, Delta also announced a reduction in the minimum tender condition.The tender offer is now conditioned upon, among other things, that there shall have been properly deposited and not withdrawn that number of Stallion common shares that constitutes at least 50% of the Stallion common shares issued and outstanding on a fully-diluted basis on the date the shares are accepted for purchase, a reduction from the previous condition that at least 80% of the Stallion common shares issued and outstanding on a fully-diluted basis be validly tendered and not validly withdrawn in the tender offer prior to the expiration date. All other terms and conditions of the tender offer remain in full force and effect. - 2
